Rodriguez v Metropolitan Transp. Auth. (2015 NY Slip Op 03240)





Rodriguez v Metropolitan Transp. Auth.


2015 NY Slip Op 03240


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14816N 301815/14

[*1] Leandra Rodriguez, Plaintiff-Respondent,
vMetropolitan Transportation Authority, et al., Defendants-Appellants, "John Doe," etc., Defendant.


James B. Henly, New York (Jesse A. Raye of counsel), for appellants.
Greenberg & Stein, P.C., New York (Ian Asch of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered August 7, 2014, which denied defendants' motion to change venue from Bronx County to New York County, unanimously affirmed, without costs.
The failure to move for a change of venue on the ground of improper venue within 15 days of service of a demand to change
venue was fatal to the motion (see  CPLR 511[b]; Banks v New York State & Local Employees' Retirement Sys. , 271 AD2d 252, 253 [1st Dept 2000]; Pittman v Maher , 202 AD2d 172, 174 [1st Dept 1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK